Citation Nr: 1216890	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  08-39 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased disability rating in excess of 40 percent for degenerative disc disease (DDD) of L5-S1.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel

INTRODUCTION

The Veteran had verified active duty service from July 1975 to November 1979 and December 1988 to October 1994.  Additionally, there is evidence in the service treatment records and his second Form DD-214 that he had active duty service from February 1982 to December 1988, although this service has not been verified. 

This matter comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Pittsburgh, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA).  By that rating action, the RO, in part, continued a 40 percent disability rating assigned to the service-connected DDD of L5-S1.  The Veteran appealed this rating action to the Board. 

In September 2009, the Veteran testified before the undersigned at a hearing conducted at the above RO.  A copy of the hearing transcript has been associated with the claims file. 

In May 2010, the Board remanded the increased evaluation claim on appeal to the RO via the Appeals Management Center (AMC) for additional development.  Specifically, to have VA examine the Veteran to determine the current severity of his service-connected DDD of L5-S1.  This examination was performed in September 2010.  A copy of this examination report is contained in the claims file. 

Also on appeal from the RO's August 2007 rating action were the issues of entitlement to service connection for gastroesophageal reflux disease (GERD) and Achilles tendonitis of the left and right ankles.  By a November 2010 rating decision, the RO granted service connection for GERD and Achilles tendonitis of the left and right ankles; initial 20, 10 and noncompensable ratings were assigned, respectively, effective May 2, 2006. As the Veteran has not disagreed with the initial 20, 10 and noncompensable evaluations or the effective date of May 2, 2006, these issues are no longer before the Board for appellate consideration.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). 

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Board finds that prior to further appellate review of the increased evaluation claim on appeal, additional substantive development is necessary; specifically, to afford the Veteran a VA neurological examination to determine the current severity of any neurological impairment associated with his service-connected DDD of L5-S1.  As noted in the Introduction, in May 2010, the Board remanded the instant claim to have VA examine the Veteran to determine the current severity of this disability.  This examination was performed in September 2010.  

The Veteran seeks an increased disability rating in excess of 40 percent for his service-connected low back disorder.  He maintains that his current low back disability is more severely disabling than that reflected by the currently assigned 40 percent rating, primarily as a result of severe limiation of lumbar spine motion with pain that has caused him to miss a substantial amount of time from work and incur costs for massage therapy.  (See September 2010 VA hiatal hernia examination report).   

VA received the Veteran's claim for an increased rating for his service-connected low back disability in December 2001.  (See VA Form 21-4138, Statement in Support of Claim, dated and signed by the Veteran in December 2001). 

The RO has assigned the Veteran's service-connected DDD of L5-S1 a 40 percent disability rating under Diagnostic Code 5243.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).  During the pendency of this appeal, the rating criteria for evaluating intervertebral disc syndrome, contained in 38 C.F.R. § 4.71a , Diagnostic Code 5293, have been substantially revised.  The veteran was notified of these changes in an October 2008 Statement of the Case.  The new rating criteria place extensive emphasis on the length and frequency of attacks of intervertebral disc syndrome, as well as chronic neurological manifestations.  The Board has reviewed the report of the September 2010 VA examination report.  The September 2010 VA examiner diagnosed the Veteran with lumbar disk disease with radicular pain that radiated down the right (italics added for emphasis) lateral thigh that was as likely as not secondary to the lumbar disk disease.  However, upon physical examination of the Veteran, the examiner noted that sensation to monofilament was intact in the 5th toe, but diminished as the Veteran progressed to the great toe, bilaterally.  In addition, the examiner noted that he was unable to elicit patellar or Achilles tendon reflexes (italics added for emphasis).  Thus, while the examiner found that the Veteran had radicular pain that radiated down the lateral right thigh that was associated with his service-connected DDD of L5-S1, physical examination findings suggest that there is possible bilateral neurological impairment of both lower extremities as a result of the service-connected DDD of L5-S1.  In addition, the September 2010 VA examiner failed to discuss the presence, if any, of any incapacitating episodes--criteria that are essential to properly evaluating the Veteran under the above-cited criteria.  Id.  

Given these limited examination findings and the nature of the revised criteria of Diagnostic Code 5293, the Board finds that, under 38 U.S.C.A. § 5103A(d) (West 2002), a neurological examination of the Veteran is "necessary" before his increased evaluation is adjudicated by the Board.  When readjudicating the claim, the RO/AMC should consider whether he is entitled to separate compensable ratings for neurological residuals under 38 C.F.R. § 4.124a (2011), in accordance with the above-cited revised criteria for rating spinal disabilities.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (holding that in cases where the record reflects that the appellant has multiple problems due to service-connected disability, it is possible for an appellant to have "separate and distinct manifestations" from the same injury, permitting separate disability ratings).  

Accordingly, this case is REMANDED to the RO for the following action: 

1.  Copies of updated treatment records should be obtained and added to the record.  Any records that are relevant to DDD of L5-S1 and any manifestations thereof must be made available to the VA examiner.  Such records must be made available either in the Virtual VA eFolder or, if the eFolder is not available, then via paper copies that are printed out for the examiner and associated with the claims file.

2.  Following completion of the above, schedule the Veteran for a VA neurological examination by an appropriate examiner, to determine the nature and extent of any chronic neurological manifestations that are secondary to the service-connected DDD of L5-S1. 

The examiner should be provided with the claims file and must review it in conjunction with the examination.  The examination should include range of motion testing of the lumbosacral spine and a discussion of the degree of any painful motion or functional loss of the lumbar spine due to pain.  The examiner must comment on the frequency and length of incapacitating episodes of this disease and any neurological effects found in BOTH lower extremities.  All opinions and conclusions expressed must be supported by a complete rationale in a typewritten report. 

The examiner should identify the nerves involved and indicate whether there is complete or partial paralysis, neuralgia or neuritis; and whether any partial paralysis neuritis is mild, moderate, moderately severe, or severe.

The examiner should note any other neurologic disability present, and should note the presence and severity of any muscle atrophy; whether either foot dangles or drops, whether movement of muscles is possible below the knee, and whether there is weakened or lost flexion of either knee.

These findings are needed to rate the disability in accordance with criteria contained in VA's schedule for rating disabilities.

A complete rationale must be provided for all opinions expressed.  If the examiner is unable to offer any requested opinion, it is essential that he or she offer a rationale for his or her conclusion that an opinion could not be provided without resorting to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

3.  To help avoid future remand, the RO/AMC must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, undertake corrective action before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, the RO/AMC must readjudicate the claim of entitlement to an increased disability rating in excess of 40 percent for DDD of L5-S1.  Such readjudication should also take into account whether "staged" ratings are appropriate as well as whether the Veteran is entitled to a higher rating and/or separate ratings for neurological residuals under 38 C.F.R. § 4.124; Hart v. Mansfield, 21 Vet. App. 505 (2007); Esteban, supra. 

If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits since the December 2011 SSOC, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issue on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

